DETAILED ACTION
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 6/29/2021 in pages 6-8 are persuasive. None of the prior arts teach or suggest a wireless sensor including a multi-port direct conversion structure configured to modify input signals with sensor data and reference data, and combine the modified input signals for transmission as claimed in claims 2 or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP2662984A1 teaches an invention relates to a reflection based modulator (1) for N parallel binary valued data-streams (D1, D2). The reflection based modulator comprises a main multi-port structure (10) comprising O ports (P1-P6), wherein one (P2) of the O ports is used as an input port for a carrier signal (aP2), and another (P1) of the O ports is used as an output port for a modulated signal (bP1), and wherein the remaining O-2 ports (P3-P6) in the main multi-port structure each is connected to a reflection coefficient generating system (20a-d). Each reflection coefficient generating system comprises N binary valued impedance loads (Z) each adapted to receive and to be controlled by one of the N parallel binary valued data-streams respectively. Each impedance load is adapted to receive an input signal and return a reflected signal, wherein the reflection coefficient is dependent on the received binary valued datastream, and the N reflected signals generated in the reflection coefficient generating P3-aP6).
	US 20170353248 A1 teaches an electro-optical sensor comprises an optical input configured to receive an optical carrier via an upstream fiber. The electro-optical sensor also includes an optical modulator configured to modulate an electrical signal onto the optical carrier to create an optical signal. The electro-optical sensor further includes an optical output configured to transmit the optical signal via a downstream fiber. The electro-optical sensor employs a variation output configured to transmit variation data indicating variation in the received optical carrier to support compensation for corresponding variation in the optical signal.
US 20090215423 A1 teaches a multi-port correlator and a receiver having the same are provided. A multi-port correlator includes an oscillating unit which generates a plurality of oscillating signals having different phases, a combining unit which combines the plurality of oscillating signals respectively with a radio frequency (RF) signal and outputs a plurality of composite signals.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689